                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 LORETTA NELSON,                                      )
                                                      )
                                Plaintiff,            )
                                                      )
                      v.                              )      Case No. 6:19-03427-CV-RK
                                                      )
 NIANGUA R-V SCHOOL DISTRICT,                         )
                                                      )
                                Defendant.            )

                                             ORDER
       This is a case filed under the Fair Labor Standards Act (“FLSA”), the Missouri Wage and
Hour Law, and common law. Now before the Court is the parties’ Joint Motion to Approve
Settlement. (Doc. 25.) To approve an FLSA settlement, the Court must find that the litigation
involved a bona fide dispute, that the proposed settlement is fair and equitable to all parties, and
that the proposed settlement includes an award of reasonable attorneys’ fees. Burns v. EGS Fin.
Care, Inc., No. 5:15-CV-6173-DGK, 2016 U.S. Dist. LEXIS 127478, at * 2 (W.D. Mo. Sep. 19,
2016); see also Pendergrass v. Bi-State Utilities Co., No. 4:18-CV-01092-NCC, 2019 WL
3532005, at * 1-2 (E.D. Mo. Aug. 2, 2019).
       The Court, having carefully reviewed the record in this case, the parties’ joint motion, and
the proposed settlement agreement, finds the proposed settlement agreement satisfies the above
criteria. The Court will therefore approve the parties’ settlement agreement.
       Accordingly, the parties’ Joint Motion to Approve Settlement (Doc. 25) is GRANTED. It
is further ORDERED that Plaintiff timely file a stipulation of dismissal pursuant to Paragraphs 2
and 12 of the parties’ agreement. Finally, the parties’ agreement (Doc. 26) shall continue to be
filed under seal absent further order of the Court.
       IT IS SO ORDERED.

                                                          s/ Roseann A. Ketchmark
                                                          ROSEANN A. KETCHMARK, JUDGE
                                                          UNITED STATES DISTRICT COURT

DATED: June 4, 2020




          Case 6:19-cv-03427-RK Document 27 Filed 06/04/20 Page 1 of 1
